Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 21-31 are pending in the application. Claims 1-20 have been cancelled and claims 25-31 are newly added. Claim 21 has been amended.   Thus, claims 21-31 have been examined to the extent they read on the  subject matter of record.

Withdrawal notice of allowable subject matter
Upon further review and search update, new prior art documents have been found that necessitate new ground(s) of rejection.  Previous indication of allowability (see the Office action of 10/13/2021, pages 9 and 10) is hereby withdrawn.   





Withdrawn Objection(s)/ Rejections
	Applicant's amendments and arguments filed January 13, 2022 are acknowledged and have been fully considered.  
The objection of claims 19-21 has been withdrawn in view of Applicant’s amendment wherein claims 19 and 20 have been cancelled and the article “A” has been placed before the word “method” in claim 21. 
Claims 19 and 20 were rejected under 35 USC 103 as being obvious over Areej Ali Baeshen (Int.J. Curr.Res.Aca. Rev. 2014; 2(4): 135-145). This rejection is withdrawn in view of the cancellation of claims 19 and 20 rendering the rejection moot. 

New Rejection(s) 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 21,22 and 27-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-17,19,22,25,33,34 and 37 of co-pending application 15505605.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by co-pending application 15505605 because the instant and co-pending claims are both drawn to methods comprising the application of an extract from at least one part of a Rocket plant to a plant or tree.
The instant claims are directed to a method for stimulating the defenses of a plant or tree and reducing the effects of bacteria and fungi on said plant or tree, comprising the application on said plant or said tree of an extract from at least one part of a Rocket plant.
   The claims of co-pending application 15505605 recite a method for promoting plant growth or root growth, the method comprising: the application on said plant or root of an extract obtained by liquid extraction, aqueous extraction, solvent extraction, or oil 
  The difference between the instant claims and the co-pending claims is that the instant claims recite a method for stimulating the defenses of a plant or tree and reducing the effects of bacteria and fungi on said plant or tree and the co-pending claims recite a method for promoting plant or root growth.  However, both methods require the active step of applying an extract from at least one part of a Rocket plant to a plant or tree.  Further, these limitations are intended use limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims 14-17,19,22,25,33,34 and 37 of co-pending application 15505605 and claims 21,22 and 27-30 in the instant application are obvious variants, and they are not patentability distinct.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.






Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 21-31 are rejected under 35 USC 103 as being obvious over MARTINEZ-BARBREAU CHRISTELLE (FR3003131A1, published September 19, 2014, see the attached machine translation).


Applicant’s Invention


Applicant claims a method for stimulating the defenses of a plant or tree and reducing the effects of bacteria and fungi on said plant or tree, comprising the application on said plant or said tree of an extract from at least one part of a Rocket plant.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

MARTINEZ-BARBREAU CHRISTELLE teaches a product for promoting plant development which contains as an active ingredient at least one ingredient obtainable from a plant of the genus arugula. The product is, in embodiments, formulated as a powder, granules, dispersible granules or slow release granules or as a liquid, or for seed treatment and/or seed coating. The method for producing such a product may comprise a step of grinding at least one part of plants of the arugula genus to provide a ground material and a step of filtering solid parts of said ground material to obtain a liquid (abstract, limitation of instant claim 30). The product promotes plant development (increase in the biomass of plants in the general sense, and/or increase in the size of the rocket genus (see claim 4, limitation of instant claim 21) that is obtained by aqueous extraction, oil extraction, extraction of cakes or pastes (see claim 5) and that the application to the plant is by foliar spraying, soil irrigation, drip, use in hydroponics, seed treatment and/or seed coating (see claim 10, limitation of instant claim 27).  MARTINEZ-BARBREAU CHRISTELLE teaches that arugula (“Eruca sativa”) is an annual plant of the Brassicaceae (or Cruciferous) family and that other close plants, of the genus Diplotaxis, bear the name of arugula. MARTINEZ-BARBREAU CHRISTELLE teaches that his/her invention is not limited to these rocket species and extends beyond Eruca sativa (E. vesicaria subsp. sativa (Miller) Thell., Brassica eruca L), Diplotaxis erucoides ('wall rocket'), Diplotaxis tenuifolia ('wild rocket'), and Bunias orientalis ('Turkish rocket')) as well as rocket species not mentioned ([0003 and 0006], limitation of instant claims 22,23, and 31). MARTINEZ-BARBREAU CHRISTELLE teaches that the product stimulates the development of the plant (increase in the number of fruits as well as their size, early harvest, increase in leaf growth, etc.). Elements for demonstrating the effectiveness of the composition was shown in examples which included application to tomatoes, lettuce, and cucumber (see claim 10 and [0007-0010], limitation of instant claim 24).
28 and 29, wherein Applicant claims that the application on the plant or tree is achieved with a dilution of the composition in water between 2 g/L and 150 g/L and 5 g/L and 70 g/L expressed in grams of plants on which the extraction was carried out per liter of product, MARTINEZ-BARBREAU CHRISTELLE is silent with regards to the application concentration amount.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations is routine experimentation and is readily practiced by one of ordinary skill.     

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
  One difference between the instant claims and the teaching of MARTINEZ-BARBREAU CHRISTELLE is that the instant claims recite a method for stimulating the defenses of a plant or tree and reducing the effects of bacteria and fungi on said plant or tree and  BARBREAU CHRISTELLE teach a method for promoting plant development.  However, both methods require the active step of applying an extract from at least one part of a Rocket plant to a plant.   Thus, the application of the extract will inherently stimulate the defenses of a plant and reduce the effects of bacteria and fungi on said plant as instantly claimed.  Further, these limitations are intended use limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
A second difference between the instant claims and the teaching of MARTINEZ-BARBREAU CHRISTELLE is that the instant claims recite the specific effect of bacteria and fungi (limitations of instant claims 25  and 26).   However, a composition that consists of the same components (i.e, an extract from at least one part of a Rocket plant) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).











Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both MARTINEZ-BARBREAU CHRISTELLE  and  the instant claims are directed the application of an extract from at least one part of a Rocket plant to a plant.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of MARTINEZ-BARBREAU CHRISTELLE to arrive at the claimed method of stimulating the defenses of a plant or tree and reducing the effects of bacteria and fungi on said plant .  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Further, as previously stated, the application of the extract will inherently stimulate the defenses of a plant and reduce the effects of bacteria and fungi on said plant as instantly claimed. Therefore, the invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Examiner's Response to Applicant’s Remarks


Applicant's arguments, filed January 13, 2022 with respect to the objection of claims 19-21   and the rejection of claims 9 and 20 under 35 USC 103 as being obvious over Areej Ali Baeshen (Int.J. Curr.Res.Aca. Rev. 2014; 2(4): 135-145).have been considered but are moot in view of a new grounds of rejection set forth above.



Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617